Exhibit 10.2

EXECUTION COPY

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”), is made and entered into as of
October 31, 2019, by and among BRISTOW U.S. LLC, a Louisiana limited liability
company (the “Borrower”), the Lenders (as defined below) party hereto and
MACQUARIE BANK LIMITED, in its capacity as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”) and in its capacity as Security
Agent for the Lenders (in such capacity, the “Security Agent”).

WITNESSETH

WHEREAS, reference is made to that certain Term Loan Credit Agreement dated as
of February 1, 2017 by and among the Borrower, the lenders from time to time
party thereto (the “Lenders”), the Administrative Agent and the Security Agent,
pursuant to which the Administrative Agent, the Security Agent and the Lenders
agreed to extend a term loan credit facility to the Borrower (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, including by the First Amendment to Term Loan Credit Agreement dated as
of March 7, 2017 and the Second Amendment to Term Loan Credit Agreement and
Limited Waiver dated as of August 14, 2018, the “Existing Credit Agreement”; the
Existing Credit Agreement, as amended hereby, the “Amended Credit Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Security Agent are
parties to that certain Maintenance, Operations and Assignment Supplemental
Agreement dated as of February 1, 2017 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Maintenance, Operations and Assignment Supplemental Agreement”; the Existing
Maintenance, Operations and Assignment Supplemental Agreement, as amended
hereby, the “Amended Maintenance, Operations and Assignment Supplemental
Agreement”);

WHEREAS, the Borrower, as mortgagor, and the Security Agent, as mortgagee, are
parties to that certain Aircraft Mortgage dated as of March 7, 2017 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Mortgage”; the Existing Mortgage, as amended hereby, the
“Amended Mortgage”);

WHEREAS, Bristow Group Inc. (the “Guarantor”), as guarantor, entered into that
certain Guaranty dated as of March 7, 2017 in favor of the Lenders, the Security
Agent and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Guaranty” and, together with the Existing Credit Agreement, the Existing
Maintenance, Operations and Assignment Supplemental Agreement and the Existing
Mortgage, the “Existing Loan Documents”; the Existing Guaranty, as amended
hereby, the “Amended Guaranty” and, together with the Amended Credit Agreement,
Amended Maintenance, Operations and Assignment Supplemental Agreement and
Amended Mortgage, the “Amended Loan Documents”); and

WHEREAS, on and subject to the terms and conditions contained herein, the
parties hereto desire to amend the Existing Loan Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

 

  1.

Defined Terms.

 

  (a)

In this Amendment, the following capitalized words and expressions have the
respective meanings set forth below:

“Bankruptcy Cases” has the meaning ascribed to “Chapter 11 Cases” in the Chapter
11 Plan.

“Bankruptcy Court” has the meaning ascribed to such term in the Chapter 11 Plan.

“Chapter 11 Plan” means that certain Amended Joint Chapter 11 Plan of
Reorganization of Bristow Group Inc. and Its Debtor Affiliates as Further
Modified, dated September 30, 2019, as annexed as Exhibit A to that certain
Order (I) Approving the Disclosure Statement, (II) Confirming the Amended Join
Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor
Affiliates as Further Modified and (III) Granting Related Relief, entered by the
Bankruptcy Court on October 8, 2019 as Docket No. 825 in the Bankruptcy Cases.

“Lease Amendments” means the amendments of the Existing Leases for the aircraft
as described in the Macquarie Settlement.

“Macquarie Settlement” has the meaning ascribed to such term in the Chapter 11
Plan.

“Plan Effective Date” has the meaning ascribed to “Effective Date” in the
Chapter 11 Plan.

“Term Sheet” means the Term Sheet dated September 27, 2019 among Bristow Group
Inc., as guarantor, the Borrower, as borrower and lessee, BriLog Leasing Ltd.,
as lessee, the Administrative Agent, the Security Agent, Macquarie Leasing LLC,
as lender and owner participant, and Macquarie Rotorcraft Leasing Holdings
Limited, as owner participant.

 

  (b)

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Existing Loan Documents, as applicable.

 

Omnibus Amendment

Page 2



--------------------------------------------------------------------------------

  2.

Amendments to the Existing Credit Agreement. The Existing Credit Agreement is
hereby amended as follows:

 

  (a)

A new definition of “Existing Lease Aircraft” shall be added to Section 1.1 as
follows:

““Existing Lease Aircraft” means any or all, as the context requires, of the
following: (i) that certain AgustaWestland Philadelphia Corporation model AW139
aircraft with manufacturer’s serial number 41389, (ii) that certain Sikorsky
model S-92A aircraft with manufacturer’s serial number 920056, (iii) that
certain Sikorsky model S-92A aircraft with manufacturer’s serial number 920062,
(iv) that certain Sikorsky model S-92A aircraft with manufacturer’s serial
number 920063, (v) that certain Sikorsky model S-92A aircraft with
manufacturer’s serial number 920287 and (vi) that certain Sikorsky model S-92A
aircraft with manufacturer’s serial number 920288, each as more specifically
described in its respective Existing Lease.”

 

  (b)

A new definition of “Existing Leases” shall be added to Section 1.1 as follows:

““Existing Leases” means each aircraft lease agreement between either Wells
Fargo Trust Company, National Association, as owner trustee, or TVPX Aircraft
Solutions Inc., as owner trustee, in each case as lessor, and the Borrower or an
affiliate of the Borrower, as lessee, with respect to the Existing Lease
Aircraft, as the same may be amended, supplemented, assigned, novated or
modified from time to time.”

 

  (c)

The definition of “Permitted Jurisdiction” is amended and restated in its
entirety to read as follows:

““Permitted Jurisdiction” shall mean, at any time, a jurisdiction permitted as
the State of Registration or a Permitted Short Term Jurisdiction, in each case,
in accordance with the following limitations on registrations or, if different,
predominate use, operation and location, as applicable, of Aircraft within the
pool of Aircraft financed under this Agreement, with reference to the table at
the end of this definition:

(i) the aggregate Relevant Aircraft Amount of the Aircraft registered in Tier A
Jurisdictions must not fall below 50% of the total principal amount of the Term
Loan outstanding at such time;

(ii) the aggregate Relevant Aircraft Amount of the Aircraft registered in Tier B
Jurisdictions must not exceed 45% of the total principal amount of the Term Loan
outstanding at such time;

(iii) the aggregate Relevant Aircraft Amount of the Aircraft registered in Tier
C Jurisdictions must not exceed 20% of the total principal amount of the Term
Loan outstanding at such time;

(iv) the aggregate Relevant Aircraft Amount of the Aircraft registered in any
single Tier A Jurisdiction (other than the United Kingdom or the United States)
must not exceed 35% of the total principal amount of the Term Loan outstanding
at such time;

 

Omnibus Amendment

Page 3



--------------------------------------------------------------------------------

(v) other than with respect to Trinidad and Tobago, Nigeria and Guyana, the
aggregate Relevant Aircraft Amount of the Aircraft registered in any single Tier
B Jurisdiction must not exceed 25% of the total principal amount of the Term
Loan outstanding at such time, and with respect to (A) Trinidad and Tobago, the
aggregate Relevant Aircraft Amount of the Aircraft registered therein must not
exceed 35% of the total principal amount of the Term Loan outstanding at such
time and (B) Nigeria and Guyana (if Guyana is then a Tier B Jurisdiction), the
aggregate Relevant Aircraft Amount of the Aircraft registered in Nigeria or
Guyana must not exceed 20% of the total principal amount of the Term Loan
outstanding at such time;

(vi) Guyana will be included as a Tier B Jurisdiction so long as each relevant
Aircraft operated in Guyana is registered in the United States, otherwise Guyana
will be included as a Tier C Jurisdiction; and

(vii) the aggregate Relevant Aircraft Amount of the Aircraft registered in any
single Tier C Jurisdiction must not exceed 15% of the total principal amount of
the Term Loan outstanding at such time.

 

Tier

  

Jurisdictions

A    United Kingdom, United States, Canada, Australia, New Zealand, Norway,
Denmark, The Netherlands, Ireland B    Brazil, South Africa, Mexico, Malaysia,
Nigeria, Trinidad and Tobago and Guyana, provided that each relevant Aircraft
operated in Guyana is registered in the United States C    Jurisdictions other
than those listed as Tier A or B, except in the case of Guyana, which will be
included as a Tier C Jurisdiction if any relevant Aircraft operated in Guyana is
not registered in the United States

 

  (d)

A new definition of “Restructuring Date” shall be added to Section 1.1 as
follows:

““Restructuring Date” means October 31, 2019.”

 

  (e)

The definition of “Scheduled Maturity Date” is amended and restated in its
entirety to read as follows:

““Scheduled Maturity Date” means March 6, 2023.”

 

Omnibus Amendment

Page 4



--------------------------------------------------------------------------------

  (f)

Section 2.5(a) shall be amended and restated in its entirety to read as follows:

“(a) The Borrower shall repay to the Lenders outstanding principal in respect of
the Term Loan (together with accrued and unpaid interest thereon) on 31 March,
30 June, 30 September and 31 December (each a “Repayment Date”), such principal
amount being:

(i)    commencing on the last Business Day of the first full calendar quarter
ending after the calendar quarter during which Funding occurs through and
including the last Repayment Date before the Restructuring Date, an amount equal
to 1.75% of the amount advanced to the Borrower in accordance with
Section 2.3(a), provided that the payment on the first Repayment Date shall
include an additional amount equal to the prorated portion of the otherwise
scheduled principal payments for the period from the Funding Date through and
including March 31, 2017 (calculated assuming a 360-day year); and

(ii)    commencing on the first Repayment Date following the Restructuring Date
and continuing to and including the last Repayment Date falling immediately
prior to the Scheduled Maturity Date, an amount equal to US$2,400,000.”

 

  (g)

Section 5.1(a) shall be amended by adding the text “(or, in the case of the
Fiscal Year ending March 31, 2019, by October 31, 2019)” following the text
“within 90 days after the end of the Fiscal Year of the Guarantor”.

 

  (h)

Section 5.1(b) shall be amended by adding the text “(or, in the case of the
Fiscal Quarters ending June 30, 2019 and September 30, 2019, by December 31,
2019)” following the text “within 45 days after the end of each Fiscal Quarter
of the Guarantor”.

 

  (i)

A new Section 5.1(g) shall be added following Section 5.1(f) as follows:

“(g) as soon as available and in any event within 10 days after the end of each
month, a run sheet for each Aircraft for such calendar month, in a form agreed
by the Administrative Agent and Borrower.”

 

  (j)

Section 5.10(b) shall be amended by inserting after the reference to “after the
Funding Date so long as” the following text “(i) no Event of Default has
occurred and is continuing and (ii)”

 

  (k)

Section 8.1(e) shall be amended by adding the following text after the last line
thereof “; provided that any failure of the Borrower to provide the annual
financial statements for the Fiscal Year ending March 31, 2019 by the date
specified in Section 5.1(a) hereof or the quarterly financial statements for the
Fiscal Quarters ending June 30,2019 and September 30, 2019 by the date specified
in Section 5.1(b) hereof shall not be subject to the 30 day cure period
contained herein”.

 

  (l)

A new Section 8.1(p) shall be added following Section 8.1(o) as follows:

“(p) either an Event of Default (as therein defined) occurs under four or more
Existing Leases; or”

 

Omnibus Amendment

Page 5



--------------------------------------------------------------------------------

  (m)

A new Section 8.1(q) shall be added following Section 8.1(p) as follows:

“(q) an Event of Default (as defined therein) as described in Section 14(a)(i)
or 14(a)(iv) of an Existing Lease occurs and remains unremedied for a period of
twenty-five (25) days after the expiry of the applicable grace periods permitted
therein.”

 

  (n)

The contact information for the Borrower found in Section 11.1 is hereby
replaced with:

 

“To the Borrower:            c/o Bristow Group Inc.    3151 Briarpark Drive,
Suite 700    Houston, Texas 77042    Attention: General Counsel    Email:
notices@bristowgroup.com    Facsimile: (713) 267-7620”

3.    Amendments to the Existing Maintenance, Operations and Assignment
Supplemental Agreement. The Existing Maintenance, Operations and Assignment
Supplemental Agreement is hereby amended as follows:

 

  (a)

Section 2(c)(A)(4) shall be amended by replacing the text “prior to one hundred
eighty (180) days after removal” with the text “upon the earlier of (i) one
hundred eighty (180) days after removal or, if the maintenance contract provider
or other authorized repair facility is unable to complete the repairs in that
time-frame, within ten (10) days after such later date as (y) the repairs on
such Engine are completed and (z) such Engine is returned to Borrower at the
correct location, provided that Borrower shall use commercially reasonable
efforts to cause the maintenance contract provider to promptly return such
Engine to Borrower at the correct location following its repair, and (ii) the
Scheduled Maturity Date”.

 

  (b)

Section 2(l) shall be amended by adding the following text after the last line
thereof “Borrower shall use commercially reasonably efforts to negotiate with
the Administrative Agent and each Maintenance Provider the forms of aircraft
interest holder agreements with respect to the Maintenance Program Agreements
for each of the Aircraft and to obtain each such Maintenance Provider’s
signature on such agreed forms of aircraft interest holder agreements within two
hundred ten (210) days after the Restructuring Date.”

4.    Amendments to the Existing Mortgage. The Existing Mortgage is hereby
amended as follows:

 

  (a)

The granting clause shall be amended by replacing the “and” ahead of clause
(C) therein with a comma and adding the following clause (D) following the text
“(C) all amounts owing by the Guarantor under the Parent Guaranty” therein:

“ and (D) all amounts owing by the Mortgagor under the Existing Leases (the
“Existing Lease Obligations”); provided that the Existing Lease Obligations

 

Omnibus Amendment

Page 6



--------------------------------------------------------------------------------

will cease to be Obligations (as defined herein) once both (i) all Obligations
(as defined herein) exclusive of the Existing Lease Obligations have been
indefeasibly and finally paid in full and (ii) none of the following have
occurred: (x) the occurrence of a payment default under any Existing Lease,
(y) voluntary insolvency proceeding with respect to the Mortgagor has been
commenced and (z) involuntary insolvency proceeding with respect to the
Mortgagor has been commenced which has not been dismissed within 60 days has
occurred and is continuing; and provided further that securing the Existing
Lease Obligations (1) is a “Permitted Lien” (as defined under the Post-Emergence
Credit Facility) and (2) is not otherwise prohibited by, or causes a default
under, the Post-Emergence Credit Facility”

 

  (b)

The following paragraph shall be inserted following paragraph (6) of the
granting clause:

“For purposes of this granting clause, “Post-Emergence Credit Facility” shall
mean that certain Term Loan Credit Agreement dated as of May 10, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified on
the date hereof), among Bristow Group Inc. and Bristow Holdings Company Ltd.
III, the guarantors from time to time party thereto, each lender from time to
time party thereto and Ankura Trust Company, LLC, as administrative agent and
collateral agent for the lenders.”

5.    Amendment to the Existing Guaranty. The Existing Guaranty is hereby
amended as follows:

 

  (a)

The following text shall be inserted in Section 1 following the second sentence
thereof:

“If an Event of Default has occurred and is continuing, the Guarantor shall not
declare or pay any dividend to any shareholder or make any distribution or
equivalent payment to any shareholder (other than (a) dividends and other
distributions paid in capital stock and (b) cash paid in lieu of fractional
shares in connection with the conversion or exchange of debt for capital stock
and reverse stock splits).”

 

  (b)

The contact information for the Guarantor in Section 9 shall be replaced in its
entirety with the following:

Bristow Group Inc.

3151 Briarpark Drive, Suite 700

Houston, Texas 77042

Attention: General Counsel

Email: notices@bristowgroup.com

Facsimile: (713) 267-7620

6.    Conditions to Effectiveness. It is understood and agreed that this
Amendment shall become effective on the date when the Administrative Agent shall
have received

 

Omnibus Amendment

Page 7



--------------------------------------------------------------------------------

executed counterparts to this Amendment from the Borrower and the Required
Lenders and upon the following conditions having been satisfied:

 

  (a)

the Plan Effective Date has occurred;

 

  (b)

the Macquarie/Bristow Settlement Order has become a Final Order;

 

  (c)

the Macquarie Settlement remains in full force and effect and each of the
Guarantor and its Subsidiaries parties thereunder is in compliance with the
terms thereof;

 

  (d)

execution of every amendment, assignment or novation of the Existing Leases
required by and to the reasonable satisfaction of the Administrative Agent in
connection with the Chapter 11 Plan; and

 

  (e)

each of the Existing Leases have been assumed (either on their current terms or
as amended as provided under the Lease Amendments) by the Borrower under the
terms of the Chapter 11 Plan and each such assumption is binding and effective
and in effect.

7.    Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

(a)    The execution and delivery by the Borrower of this Amendment are within
the Borrower’s organizational powers and have been duly authorized by all
necessary organizational action;

(b)    The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to the Borrower or any judgment, order or ruling of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Borrower or any of its assets or give rise to a right thereunder to require any
payment to be made by the Borrower, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower prohibited under the Loan
Documents;

(c)    This Amendment has been duly executed and delivered for the benefit of
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and

(d)    After giving effect to this Amendment, the representations and warranties
contained in the Amended Loan Documents and the other Loan Documents are true
and correct in all material respects (or, in the case of any such representation
or warranty under the Amended Loan Documents or other Loan Documents already
qualified as to materiality, in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, and no
Default or Event of Default has occurred and is continuing as of the date
hereof.

 

Omnibus Amendment

Page 8



--------------------------------------------------------------------------------

8.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Existing Loan Documents and the other Loan Documents shall be and remain in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Borrower (to the extent that the Borrower is a
party thereto) to the Lenders and the Administrative Agent. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, (i) operate as a waiver of any right, power or remedy of the
Lenders under the Existing Loan Documents or any other Loan Document,
(ii) constitute a waiver of any provision of the Amended Loan Documents or
(iii) affect the terms and provisions of Part 3 of the Term Sheet except to the
extent expressly provided for in the Term Sheet. Upon its effectiveness pursuant
to the terms hereof, this Amendment shall constitute a Loan Document for all
purposes of the Amended Loan Documents.

9.    Costs and Expenses. Without limiting the coverage or effect of any cost
and expense terms contained in any other agreement, including, without
limitation, any of the Loan Documents, the Existing Leases, the Macquarie
Settlement, the Lease Amendments, any agreement and/or order approved by the
Bankruptcy Court, the Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent, Security Agent and
Lenders in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of outside counsel with respect thereto, all subject to
Section 4.2 of the Term Sheet.

10.    Miscellaneous. Sections 11.1, 11.3, 11.4, 11.5, 11.6, 11.7, 11.9, 11.10,
11.11 and 11.12 of the Existing Credit Agreement are incorporated herein to this
Amendment, mutatis mutandis, by reference as if fully set forth herein.

[Signature Pages To Follow]

 

Omnibus Amendment

Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW U.S. LLC By  

        /s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Manager MACQUARIE LEASING LLC as a
Lender By  

        /s/ John Petkovic

  Name:   John Petkovic   Title:   Attorney MACQUARIE LEASING LLC as a Lender By
 

        /s/ Sarah Johnston

  Name:   Sarah Johnston   Title:   Attorney

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED as Administrative Agent and as Security Agent By  

        /s/ Peter Burton

  Name:   Peter Burton   Title:   Executive Director MACQUARIE BANK LIMITED as
Administrative Agent and as Security Agent By  

        /s/ Matthew Chapman

  Name:   Matthew Chapman   Title:   Division Director

By its signature below, Bristow Group Inc. hereby agrees to the amendments set
forth herein and hereby ratifies and confirms its obligations under the Guaranty
in all respects.

BRISTOW GROUP INC.

 

By  

        /s/ Geoffrey L. Carpenter

          Name:   Geoffrey L. Carpenter           Title:   Vice President and
Treasurer

 

[Signature Page to Omnibus Amendment]